Citation Nr: 1316590	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  11-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to a rating greater than 10 percent for service-connected hearing loss.  

2.  Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for left-ear hearing loss.

3.  Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for right-ear hearing loss.

4.  Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active military service from April 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On April 4, 2013, the Veteran testified at a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in awarding service connection for hearing loss, the Veteran was granted service connection for bilateral hearing loss, effective April 21, 2001.  As will be discussed in further detail below, given the procedural history of the case, which includes a previous denial of service-connection for left-ear hearing loss, the Board finds it more appropriate to address the effective date matters concerning the Veteran's award of service connection for hearing loss separately, as set forth on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the issues of entitlement to earlier effective dates for the awards of service connection for left-ear hearing loss and tinnitus.  The claims for a higher initial rating for hearing loss and for an earlier effective date for the awards of service connection for right-ear hearing loss are addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The Veteran first filed a claim of service connection for an ear condition in March 1958.

2.  The Veteran's March 1958 claim for VA disability benefits encompassed a claim of service connection for tinnitus.

3.  By an October 1958 decision, the RO denied service connection for left-ear hearing loss and the Veteran did not appeal that denial; in November 2001, the RO declined to "reopen" the previously denied claim of service connection for left ear hearing loss and the Veteran did not appeal that denial.

4.  On April 21, 2011, the RO received the Veteran's claim of service connection for hearing loss and tinnitus, which claims were granted by the RO.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 12, 1958, for the award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2012).

2.  The assignment of an effective date earlier than April 21, 2011, for the award of service connection for left-ear hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.400, 3.385 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issues decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for hearing loss and tinnitus were granted in July 2011, and he was assigned disability ratings and effective dates in that decision.  As the effective date issues currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to those issue because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the issues decided herein has been obtained.  The evidence includes his service treatment records (STRs), previous applications for VA benefits, prior rating decisions, VA examination reports, and lay statements, to include the testimony presented at the April 2013 hearing.  

The Board notes that the Veteran has indicated that it was previously determined during in-service and post-service examinations that he had sustained a left-ear hearing loss as a result of service, which loss was determined to be 30 percent disabling.  He also references two post-service examinations.  Notably, the Veteran's STRs document a left-ear hearing loss, determined to have occurred in the line of duty, for which the Veteran was given a profile of "3" and was recommended to avoid exposure to noisy environments, especially to gunfire, for one month.  In this case, the record clearly shows that the Veteran claimed VA disability compensation for an ear condition in March 1958, was evaluated in July and September 1958, and that the Hartford, Connecticut, RO issued a rating decision in October 1958 denying service connection for left-ear hearing loss, which the Veteran did not appeal.  

Although the Veteran asserted during his April 2013 hearing that he remembers receiving a letter from "Hartford" indicating that hearing loss and tinnitus were service-connected, the Veteran did not state whether that letter was from the RO or from the VA medical center (VAMC) and the October 1958 RO decision is clear that service connection for left-ear hearing loss was denied.  Moreover, the Veteran has, on multiple occasions, acknowledged the denial of his claim in 1958.  

The Board also notes that in seeking to reopen his previously denied claim in August 2001, the Veteran stated that he had recently been fitted for hearing aids at the West Haven, Connecticut, VAMC, which appointment included a hearing test, the results of which showed that his "left ear was still bad and [his] right ear was still a little off."  Although the Board is remanding the issue of entitlement to an earlier effective date for the Veteran's award of service connection for right-ear hearing loss for the agency of original jurisdiction (AOJ) to attempt to obtain the results of any such hearing test, as will be discussed at length below, the information contained in this record has no bearing on the outcome of the effective date issue decided herein concerning the Veteran's award of service connection for left-ear hearing loss.  In sum, the Board cannot conclude that additional evidence, relevant to the matters decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues decided below.  The outcome of these appeals turns on a determination as to the date that a claim for benefits was filed based on information and evidence that has already been associated with the claims file.  There is also no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2012).  However, when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c) (2012).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012).  The Court has that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that in March 1958, the Veteran filed an application for VA disability compensation, wherein he stated that he was seeking service connection for an ear condition and asserted that he had been injured during a fire field exercise.  The Veteran was scheduled for a VA examination but failed to report for that examination and his claim was thus denied.  Another examination was subsequently scheduled, which examination was performed in July 1958.  At that time, the Veteran reported poor hearing and an occasional ringing noise in the left ear since November 1957.  Upon examination of the Veteran, to include audiometric testing, the examiner diagnosed tinnitus, left ear, and noted the existence of left ear hearing loss "at the 8192 frequency."  The examiner stated that the frequency involved with the Veteran's hearing loss was not one considered necessary for practical human speech, but would tend to substantiate the claimed history of acoustic trauma and provide a basis for the Veteran's complaint of tinnitus.

In an October 1958 rating decision, the RO denied the Veteran's service connection claim.  A review of that decision reveals that although the RO characterized the Veteran's claim as service connection for an ear condition, it denied service connection for "hearing loss, left, not found on examination."  Notably, the RO did not discuss the Veteran's diagnosis of tinnitus, other than to state that the Veteran had complained of ringing in his ear in service.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the October 1958 RO decision therefore became final.  See VA Regulation 1330 (1958).

In August 2001, the Veteran filed a claim of service connection for left-ear hearing loss.  By rating decision dated November 13, 2001, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for left-ear hearing loss had not been received.  The Board notes that the record contains a letter from the Veteran, dated on August 18, 2001, but received by VA on November 27, 2001, wherein the Veteran reported having sustained acoustic trauma in service and stated that upon discharge from service, he was evaluated at the VA medical center and found to have a "30 [percent] service connected [l]oss of hearing to [his] left ear."  The Veteran also stated that he had decided to correct his hearing disability with the use of hearing aids and requested assistance in obtaining records that he indicated would help substantiate his claim of service connection.  

The Board has considered whether this statement constitutes a valid NOD as to the November 2001 decision, but finds that it does not.  The relevant regulations define an NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (2012); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  Notably, although the Veteran's letter was received after issuance of the November 2001 rating decision, it is dated prior to such decision.  Further, it contains no reference to the November 2001 rating action nor expresses a desire for appellate review.  As such, the Board cannot conclude that it constitutes a valid NOD.

The Board is also cognizant of the fact that under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2012); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2012) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").

Here, the Board finds that the Veteran's statement, received by the RO within one year of the November 2001 rating decision cannot be considered new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  This is so because the Veteran's statement provides essentially the same information as that which was contained in his August 2001 application for VA disability compensation benefits.  Indeed, in his August 2001 application, the Veteran stated that he had incurred acoustic trauma in service, had his hearing evaluated after service, was informed that he had a 30 percent service-connected left-ear hearing loss, had recently undergone a hearing test, and had been fitted for hearing aids at a VAMC.  Accordingly, because the Veteran's statement received in November 2001 was in essence a reiteration of the statement made in support of his August 2001 claim, that filing fails to meet the definition for new and material evidence set forth in 38 C.F.R. § 3.156.  See 38 C.F.R. § 3.156(a) (defining new evidence as "existing evidence not previously submitted to agency decisionmakers" and stating that new and material evidence can be neither cumulative nor redundant of the evidence previously of record).

Accordingly, because the evidence of record reflects that the Veteran neither filed an NOD as to the RO's November 2001 decision nor submitted new and material evidence within a year of that decision, the November 2001 decision also became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

In April 2011, the Veteran filed another claim for VA disability compensation wherein he stated that he was seeking service connection for hearing loss and tinnitus.  The Veteran was afforded a VA examination in June 2011, the results of which showed sensorineural hearing loss and tinnitus, at least as likely as not related to service.  The RO subsequently determined that new and material evidence had been submitted to reopen the previously denied claim of service connection for hearing loss and awarded service connection for bilateral hearing loss and tinnitus, effective April 21, 2011, which it noted to be the date of the Veteran's claim.  The Veteran contends that the service connection awards should have an earlier effective date.  During his April 2013 hearing, he asserted entitlement to an effective date of October 31, 1958. 

At the outset, the Board finds that although the RO assigned an effective date in April 2011 for its award of service connection for bilateral hearing loss, the posture of this case requires the Board to evaluate separately the Veteran's service connected right and left ear hearing loss in determining the proper effective date for such awards.  This is so because the record is clear that the RO, in its 1958 decision, denied service connection for left-ear hearing loss and that in November 2001, the RO declined to "reopen" the previously denied claim of service connection for left-ear hearing loss, both of which decisions became final.  Notably, in seeking to reopen his previously denied claim, the Veteran's formal application made reference only to left-ear hearing loss and the RO's November 2001 decision clearly considered only whether new and material evidence sufficient to reopen the previously denied claim of service connection for left-ear hearing loss had been submitted.  In other words, the RO's November 2001 decision can in no way be read to encompass any claim involving right-ear hearing loss.  

Thus, while, as discussed above, the record suggests the existence of records that may bear on the issue of whether an effective date prior to April 21, 2011, for the award of service connection for right-ear hearing loss is warranted, given the established finality of the November 2001 RO decision with respect to the Veteran's left ear, the outcome of the issue turns on a determination as to the date that the Veteran filed the claim that lead to his current award of service connection for left-ear hearing loss based on information and evidence that has already been associated with the claims file.  Indeed, regardless of whether the RO erred by failing to obtain relevant evidence alluded to by the Veteran in his August 2001 application, such as the existence of a current audiogram, no such error can serve to vitiate the finality of the November 2001 decision, as that decision is definitively final.  See Cook v. Principi, 318 F.3d 1334, 1339-41 (Fed. Cir. 2002) (overruling Hayre v. West, 188 F.3d 1327 (Fed.Cir.1999), and holding that a grave procedural error does not vitiate the finality of a prior final decision).

Having determined above that the November 2001 RO decision was final, the Board finds that there is no basis upon which to assign an effective date prior to April 21, 2011, for the award of service connection for left ear hearing loss.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2).  Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case.  Further, there is no evidence of record received between November 2001 and April 21, 2011, that can reasonably be construed as an application to reopen the previously denied claim of service connection for left-ear hearing loss.  Consequently, the assignment of an effective date earlier than April 21, 2011, for the award of service connection for left-ear hearing loss, based on the Veteran's "reopened" claim, is not warranted.  38 C.F.R. § 3.400(q)(2).

In finding that an effective date earlier than April 21, 2011, is not warranted, the Board points out that, as the record currently stands, entitlement to the benefit did not arise until June 2011, which is when hearing loss for VA purposes was first demonstrated.  Thus, the Veteran has already been afforded a benefit greater than that to which he is entitled by assigning an effective date for his award as of the date of his claim.  See id.  The Board further notes that even if records procured as a result of the remand directives set forth below show left-ear hearing loss existent prior to April 21, 2011, because the Veteran did not seek to reopen his claim after the November 2001 final denial until April 21, 2011, there would be no basis in law upon which to assign an earlier effective date, as the regulation is clear that it is the later of the date of receipt of claim or date that entitlement arose.  Id.

Turning to the proper effective date for the Veteran's award of service connection for tinnitus, the Board notes that in filing for VA disability compensation in March 1958, the Veteran's specific application was not limited to left-ear hearing loss, which was the disability for which service connection was explicitly denied by the RO in October 1958.  Rather, the Veteran's claim was couched in general terms as one for an ear condition.  Notably, the evidence developed in connection with his claim contained a diagnosis of tinnitus, which the VA examiner seemingly related to the Veteran's reported history of acoustic trauma.  Despite this evidence, the RO stated that the examination report revealed nothing remarkable physically and noted that the Veteran's hearing was within normal ranges at the conversational frequencies.  

In consideration of the non-specific nature of the Veteran's claim filed in March 1958, the evidence developed in support of that claim, and the fact that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which a claimant may be entitled, the Board finds that the Veteran's initial claim for an ear condition encompassed a claim of service connection for tinnitus.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) ("The Secretary is required to maximize benefits...."); Ephraim v. Brown, 5 Vet .App. 549, 553 (1993) (holding that VA is "required to consider the veteran's entitlement, on any basis consistent with the claim, to any benefit which could flow from a determination of service connection and to which entitlement is reasonably raised on the record."); see also 38 C.F.R. § 3.103(a) (2012) ("It is the obligation of VA . . . to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government."); VA Regulations Compensation & Pension Transmittal Sheet 494 at 1 (July 18, 1972) (explaining that VA codified 38 C.F.R. § 3.103(a) "primarily for the purpose of placing certain longstanding policies and procedures in a medium more available to the public" and noting that the codification of that section "provides little in the way of substantive change [from those policies and procedures] as, for the most part, [§ 3.103(a) ] has been gleaned from other VA directives").  

The Board also finds that the Veteran's claim of service connection for tinnitus remained pending since it was initially filed in March 1958 until it was granted in July 2011, as the RO has never explicitly denied service connection for tinnitus and neither the October 1958 nor the November 2001 RO decision can be read as resulting in an implicit denial of that claim.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir.2009) ("A claim for benefits, whether formal or informal, remains pending until it is finally adjudicated."); Id. at 961 ("The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."); Cogburn v. Shinseki, 24 Vet. App. 205, 210-13 (2010) (outlining the factors for determining its applicability).  

Accordingly, having determined that the Veteran's initial claim of service connection for an ear condition, which was filed within a year of discharge from service, encompassed tinnitus and remained pending and unadjudicated from March 1958 until July 2011, the Board finds that the Veteran is entitled to an effective date for his award of service connection for tinnitus back to February 12, 1958, the day after his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER


Entitlement to an effective date earlier than April 21, 2011, for the award of service connection for left-ear hearing loss is denied.

Entitlement to an effective date of February 12, 1958, for the grant of service connection for tinnitus is granted.


REMAND

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2012) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

As noted above, the Veteran has indicated that he was seen at the West Haven, Connecticut, VAMC in 2001 at which time his hearing was evaluated and he was fitted for hearing aids.  The Board finds that this evidence may be relevant in determining the appropriate effective date for the award of service connection for right-ear hearing loss, such that a remand is warranted for the AOJ to attempt to obtain copies of any hearing tests conducted in connection with the Veteran being fitted for hearing aids in 2001, or any other records concerning treatment related to the Veteran's hearing at that time.

In remanding this matter, the Board points out that it is at this juncture specifically declining to reach the issues of whether the Veteran's March 1958 claim encompassed a claim for right-ear or bilateral hearing loss; whether the RO's October 1958 decision included a denial of service connection for right-, as well as left-ear, hearing loss; and whether the Veteran's August 2001 benefits application included a claim of service connection for right-ear loss.  This is so because the records being requested on remand may be relevant to the adjudication of those issues.  Without knowing whether a 2001 audiogram exists and/or whether any such records evidenced right-ear hearing loss, the Board cannot conclude that its adjudication of any issue relevant to the determination of the proper effective date for the award of service connection for right-ear hearing loss would, at this point, be a fully informed one.  

Also, in the July 2011 rating decision on appeal, the Veteran was assigned a 10 percent disability evaluation in connection with his award of service connection for hearing loss based on the results of audiometric testing conducted as part of a June 2011 VA examination.  The Veteran disagreed with the assigned disability evaluation and in April 2013 presented testimony at a Board hearing.  Concerning the severity of his hearing loss, the Veteran asserted his belief that his hearing had worsened since the June 2011 VA examination.  His spouse similarly asserted that the Veteran's hearing ability had seemingly worsened in the past couple of years.  

The Board notes that VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, in consideration of the statements made by the Veteran and his spouse during the April 2013 hearing, the Board finds that the Veteran's claim for a higher initial rating for service-connected hearing loss must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that nearly two years have passed since his last audiological examination.  The evidence has become stale, at least as it pertains to the current level of disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A query should be made to the West Haven, Connecticut, VAMC for any records relevant to the Veteran being fitted for hearing aids in 2001.  The AOJ should specifically request a copy of the results of any hearing test conducted at the facility.

2.  The Veteran should be afforded a VA audiology examination in connection with his claim for an initial rating greater than 10 percent for service-connected hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the following issues: (1) entitlement to an initial rating greater than 10 percent for service-connected hearing loss; and (2) entitlement to an effective date prior to April 21, 2011, for the award of service connection for right-ear hearing loss.  As part of the readjudication of the effective date issue, the AOJ should consider whether the Veteran's 1958 claim for benefits encompassed a claim of service connection for right-ear or bilateral hearing loss and, if so, whether the October 1958 rating decision disposed of that claim.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


